Citation Nr: 0939411	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-25 424	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for varicose veins.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for a right knee 
disability.

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for a back disability.

4. Entitlement to an initial rating higher than 10 percent 
for bilateral pes planus.  

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1970 to June 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions, dated in November 2004 and 
in September 2007, of a Department of Veterans Affairs (VA) 
Regional Office (RO).  

While on appeal, the RO increased the rating for the service-
connected bilateral pes planus to 10 percent, effective from 
the date of claim.  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the Veteran's file.  At the hearing, the Veteran 
withdrew the claim of service connection for obesity and a 
claim for additional compensation due to a helpless 
stepchild. 

Before deciding the reopened claims of service connection for 
a right knee disability and for a back disability and the 
claim for increase, the claims are REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in November 2004, the RO continued to 
deny service connection for varicose veins; after the Veteran 
was notified of the adverse determination, he did not appeal 
the denial of the claim and the rating decision became final.

2. The additional evidence presented since the rating 
decision in November 2004 is either redundant or cumulative 
of evidence previously considered. 

3. In a rating decision in November 2004, the RO continued to 
deny service connection for a right knee disability; after 
the Veteran was notified of the adverse determination, he did 
not appeal the denial of the claim and the rating decision 
became final.

4. The additional evidence presented since the rating 
decision by the RO in November 2004 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a right knee disability.

5. In a rating decision in May 2003, the RO denied service 
connection for a back disability; after the Veteran was 
notified of the adverse determination, he did not appeal the 
denial of the claim and the rating decision became final.

6. The additional evidence presented since the rating 
decision by the RO in May 2003 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for a back disability.


CONCLUSIONS OF LAW

1. In the rating decision in November 2004, the RO denied the 
claim of service connection for varicose veins, and the 
rating decision became final.  38 U.S.C.A. § 7105(c) (West 
2002).

2. The additional evidence presented since the rating 
decision by the RO in November 2004 is not new and material, 
and the claim of service connection for varicose veins is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3. In the rating decision in November 2004, the RO denied the 
application to reopen the claim of service connection for a 
right knee disability, and the rating decision became final.  
38 U.S.C.A. § 7105(c) (West 2002).

4. The additional evidence presented since the rating 
decision by the RO in November 2004 is new and material, and 
the claim of service connection for a right knee disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

5. In the rating decision in May 2003, the RO denied the 
claim of service connection for a back disability, and the 
rating decision became final.  38 U.S.C.A. § 7105(c) (West 
2002).

6. The additional evidence presented since the rating 
decision by the RO in May 2003 is new and material, and the 
claim of service connection for a back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the favorable disposition and further development 
of the reopening of the claims of service connection for a 
right knee disability and for a back disability, and the 
remand of the claim for increase for bilateral pes planus, 
the VCAA analysis is limited to the claim to reopen service 
connection for varicose veins.  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2007.  The notice included the type of evidence 
needed to reopen the claim of service connection, that is, 
new and material evidence, namely, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and pertained to the reason the claim 
was previously denied, that is, varicose veins were not shown 
in service.  The notice included the type of evidence needed 
to substantiate the underlying claim of service connection, 
namely evidence of a relationship between a current 
disability and injury or disease in service.  The Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any 
non-Federal records on his behalf.  The notice included the 
general provision for the effective date of the claim and for 
the degree of disability assignable. 

As for content and timing of the VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim element of new and material 
evidence); of Dingess v. Nicholson, 19 Vet. App. 473 (notice 
of the elements of the claim); and of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (pre-adjudication notice).  Further 
VCAA notice is not required. 

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and this is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii).  While the Veteran's original file was 
lost, the file has been rebuilt.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

Although a prior unappealed rating decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claims of service 
connection were received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 



Varicose Veins

Evidence Previously Considered

In the rating decision in November 2004, the RO reopened the 
claim of service connection for varicose veins and denied the 
claim on the merits because the evidence failed to establish 
that varicose veins, first shown after service, were related 
to service. The evidence at the time of the prior final 
denial of the clam in November 2004 is summarized below. 

Copies of service treatment records, including the report of 
retirement examination, contained no complaint, finding, 
history, or treatment of varicose veins. 

In a statement in August 2002, the Veteran stated that he had 
severe varicose veins because of walking incorrectly due to 
pain in knees and his foot during service.  In a claim 
received in March 2004, the Veteran argued his varicose veins 
were secondary to obesity during service.  

Service department records first show varicose veins in each 
leg in June 1999 and again in March 2001. 

Additional Evidence

The evidence of record since the decision in November 2004 by 
the RO consists of the following evidence.  

Medical records from 1999 to 2008, to include medical records 
from the Social Security Administration, which show varicose 
veins to include venous ulceration of the right leg.  This 
evidence is either redundant or cumulative.  Redundant 
evidence is evidence previously considered.  Cumulative 
evidence is evidence that supports facts previously 
established and considered.  Neither redundant nor cumulative 
evidence meets the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156(a).

In a statement dated in July 2005, the Veteran's spouse 
stated the Veteran had varicose veins due to obesity.  To the 
extent that the statements are offered as proof of a 
relationship between varicose veins and service, the 
statement is not competent evidence and the evidence is 
excluded from consideration.  Layno v. Brown, 6 Vet. App. 
465, 470-71 (1994) (Lay witness competency is not unlimited, 
and the fact that a lay witness may personally know the 
veteran and may have had the opportunity to observe him does 
not render the witness' testimony universally competent in 
proceeding to determine service connection; lay testimony is 
competent in proceeding to establish service connection only 
when it regards symptoms of the veteran's injury and lay 
testimony is not competent to prove the veteran had or was 
diagnosed with a particular injury.).  For this reason, the 
statement is not new and material evidence.

In a statement dated in July 2005, the Veteran claimed he was 
treated for varicose veins in service.  The evidence is not 
new and material as it is cumulative, that is, supporting 
evidence of previously considered evidence, namely, the 
Veteran's contention that he has varicose vein due to 
service, which has been previously considered and rejected by 
the RO in November 2004.  And cumulative evidence does not 
meet the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156.

On VA examination in August 2007, the examiner noted the 
Veteran's history of varicose veins in service in the late 
1970s to 1980.  The examiner indicated that the available 
service treatment records did not document varicose veins.  
Physical examination showed bilateral varicose veins with no 
ulcers.  The examiner was of the opinion that the Veteran did 
not have varicose veins in service and that varicose veins 
were not due to obesity noted in service.  As this medical 
evidence opposes, rather than supports, it does not raise a 
reasonable possibility of substantiating the claim and 
therefore the evidence is not new and material under 38 
C.F.R. § 3.156.



In the notice of disagreement received in September 2007, the 
Veteran argued that his varicose veins were due to his 
complaints in service of thigh pain, cramps and sore muscles 
in legs.  In August 2009, the Veteran testified that he first 
noticed varicose veins in 1998 or 1999 and the varicose veins 
were due to his in-service complaints in July 1984 of painful 
muscle stiffness in his legs.  

To the extent the Veteran's statements are offered as 
evidence of a nexus between varicose veins and service, 
where, as here, there is a question of medical causation, not 
capable of lay observation, competent medical evidence is 
required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the Veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

The Board's finding that the Veteran's statements are not 
competent evidence goes to the question of the whether the 
evidence is admissible, which is distinguishable from the 
weight and credibility of the evidence, which in a claim to 
reopen, the credibility of the evidence is presumed for the 
sole purpose of reopening the claim.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  As the Veteran's statements are not competent 
evidence, the statements are excluded from consideration as 
evidence to reopen the claim.  

In the notice of disagreement in September 2007, the Veteran 
argued that a service department physician in January 2006 
related varicose veins to the Veteran's obesity during 
service.  The Veteran's statement alone as to what a 
physician said does not constitute competent evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (the connection 
between a lay account of past medical information, and 
filtered through layman's sensibilities, such evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence).  



Again the Board's finding that the Veteran's statements are 
not competent evidence goes to the question of the whether 
the evidence is admissible, which is distinguishable from the 
weight and credibility of the evidence, which in a claim to 
reopen, the credibility of the evidence is presumed for the 
sole purpose of reopening the claim.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Rucker v. Brown, 10 Vet. App. 67, 
74 (1997).  As the Veteran's statements are not competent 
evidence, the statements are excluded from consideration as 
evidence to reopen the claim. 

As for what the service department physician actually said, 
the physician did not relate the Veteran's varicose veins to 
service.  The physician stated that obesity was a major cause 
for the Veteran's heart failure associated with cardiomegaly 
and pedal edema.  As the service department physician's 
statement does not tend to show a causal relationship between 
the Veteran's varicose veins and service, the service 
department physician's statement the does not raise a 
reasonable possibility of substantiating the claim and 
therefore the evidence is not new and material under 38 
C.F.R. § 3.156.

As the additional evidence is not new and material, the claim 
of service connection for varicose veins is not reopened, and 
the benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Right Knee

Evidence Previously Considered

In the rating decision in November 2004, the RO reopened the 
claim of service connection for a right knee disability and 
denied the claim on the merits because the evidence failed to 
establish that a right knee disability was related to 
service.  The evidence at the time of the prior final denial 
of the clam in November 2004 is summarized below.



Copies of service treatment records show that on retirement 
examination the Veteran gave a history of injuring his right 
knee playing basketball in 1980 and he complained of right 
knee pain.  Except for pes planus, the lower extremities were 
evaluated as normal. 

In a statement in August 2002, the Veteran stated that during 
service he had knee pain after running.  In a statement in 
March 2004, the Veteran associated his right knee disability 
to a left knee injury in service.  

On VA examination in October 2004, the Veteran stated that 
during service in 1975 or 1976 he fell off a burning Jeep and 
skinned his knees. 

Additional Evidence

The evidence of record since the decision in November 2004 by 
the RO consists of the following evidence.  

In January 2006, the Veteran was evaluated by a service 
department physician. The physician referred to a MRI of the 
right knee in December 2005, showing degenerative joint 
disease.  The examiner expressed the opinion that the 
Veteran's degenerative joint disease of the knees was due to 
service.  On examination in March 2008, the same physician 
stated that the Veteran favored his right side when walking 
because of his service-connected left knee, resulting in the 
destruction of the right knee joint.  

Analysis

The record shows that the claim was previously denied because 
there was no evidence showing a right knee disability was due 
to service.  As the additional evidence, in the form of the 
medical opinions in January 2006 and in March 2008, relates 
to an unestablished fact necessary to substantiate the claim, 
that is, evidence suggesting that a right knee disability may 
be due to service or to a service-connected disability, the 
evidence is new and material and raises a reasonable 
possibility of substantiating the claim and the claim is 
reopened.

Back

Evidence Previously Considered

In the rating decision in May 2003, the RO denied the claim 
of service connection for a back disability because there was 
no evidence of current disability.  The evidence at the time 
of the prior final denial of the clam in May 2003 is 
summarized below.

In a statement in August 2002, the Veteran stated he injured 
his back when he fell off a burning Jeep.  

Additional Evidence

The evidence of record since the decision in May 2003 by the 
RO consists of the following.

Service treatment records furnished by the Veteran in 2004 
show that in 1975 the Veteran complained of back pain. 

Records of a service department show that in May 1999 the 
assessment was degenerative joint of the lumbar spine after 
X-rays in April 1999. 

In January 2006 and in March 2008, the Veteran was evaluated 
by a service department physician.  The physician referred to 
a MRI of the lumbar spine in December 2005, showing 
degenerative disc disease of the lumbar spine, and he 
expressed the opinion that the back disability had onset in 
service. 



Analysis

The record shows that the claim was previously denied because 
there was no evidence showing a current back disability due 
to service.  As the additional evidence, in the form of a 
service treatment record date in 1975 and the opinion of the 
service department physician relates to an unestablished fact 
necessary to substantiate the claim, that is, evidence 
suggesting that a back disability may be due to service, it 
is new and material and raises a reasonable possibility of 
substantiating the claim and the claim is reopened.


ORDER

As new and material evidence has not been presented, the 
claim of service connection for varicose veins is not 
reopened, and the appeal is denied.

As new and material evidence has been presented, the claim of 
service connection for a right knee disability is reopened.  
To this extent only, the appeal is granted.

As new and material evidence has been presented, the claim of 
service connection for a back disability is reopened.  To 
this extent only, the appeal is granted.


REMAND

Before deciding the reopened claims of service connection for 
a right knee disability and for a back disability on the 
merits and the claim for increase, further development under 
the duty to assist is needed.  38 C.F.R. § 3.159.

On the claim of service connection for a right knee 
disability, on VA examination in August 2007, the VA examiner 
stated that the right knee disability was not shown in 
service and the disability was not due to the service-
connected left knee disability.  The examiner did not address 
aggravation. 

On the claim of service connection for a back disability, on 
VA examination in August 2007, the VA examiner stated that 
the back disability was not due to service, but did not 
address aggravation.  

On the claim for increase for bilateral pes planus, VA 
records show that in February 2008 the Veteran had moderately 
severe pes planus bilaterally with excessive pronation in 
gait.  In May 2008, calluses were noted.  As the evidence 
suggests a material change in the disability since the 
Veteran was last examined by VA in January 2008, a 
reexamination is warranted under 38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to 
determine:  

a). Whether it is at least as likely 
as not that the current right knee 
disability is related to service, 
including the Veteran's history of a 
knee injury in 1980 and complaint of 
right knee pain on retirement 
examination with a negative 
evaluation; alternatively, 

b). Whether it is at least as likely 
as not that the current right knee 
disability is aggravated by the 
service-connected left knee 
disability or bilateral pes planus, 
that is, whether the service-
connected left knee disability or 
bilateral pes planus caused the 
nonservice-connected right knee 
disability or permanently made the 
right knee disability worse as 
contrasted to a worsening of 
symptoms.



c). Whether it is at least as likely 
as not that the current back 
disability is related to service, 
including back pain in October 1975, 
which was not associated with an 
injury, and recurrent back pain was 
not indicated on  retirement 
examination with a negative 
evaluation; alternatively, 

d). Whether it is at least as likely 
as not that the current back 
disability is aggravated by the 
service-connected left knee 
disability or bilateral pes planus, 
that is, whether the service-
connected left knee disability or 
bilateral pes planus caused the 
nonservice-connected right knee 
disability or permanently made the 
right knee disability worse as 
contrasted to a worsening of 
symptoms.

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation. 

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  

2. Afford the Veteran a VA examination to 
determine the current level of severity of 
the service-connected bilateral pes 
planus.  The examiner is asked to describe 
whether there is objective evidence of 
marked deformity (pronation, abduction 
etc.), pain on manipulation and use 
accentuated, indication of swelling on use 
and characteristic callosities.  

3. After the above development is 
completed, adjudicate the claims.  If any 
benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


